Citation Nr: 1633222	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a heart disability, to include ischemic heart disease, including as due to herbicide exposure and/or the service connected diabetes mellitus, type II, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Army from March 1968 to March 1970.

This matter comes before the Board of Veterans Appeals (Board) from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

On the January 2011 VA Form 9, the Veteran requested a Board hearing.  However, in an April 2011 correspondence, the Veteran withdrew his request.  Therefore, the Board finds that a hearing request is not pending. 

Although the Veteran initially claimed entitlement to service connection for a heart disability, during the pendency of the claim, the RO also considered his claim as one for entitlement to service connection for ischemic heart disease.  See April 2010 letter.  Therefore, the Board has recharacterized the reopened claim to encompass all heart disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2015, the Board remanded the matter for additional development, to include obtaining an addendum medical opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board notes that the Veteran filed a Notice of Disagreement regarding the denial of his claims for entitlement to service connection for hearing loss, tinnitus, and cholesteatoma.  The RO issued a Statement of the Case in November 2012.  The Veteran did not file a VA Form 9; therefore, those claims are not before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a September 2008 Board decision, the Board denied the appellant's claim for entitlement to service connection for an irregular heartbeat.  The Veteran did not appeal. 

2.  The evidence received since the prior denial of service connection for a heart disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran had active military service in the Republic of Vietnam during his period of active service from March 1968 to March 1970 and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

4.  The Veteran does not have a diagnosis of ischemic heart disease.

5.  The Veteran's heart disability did not have its onset in service; is not otherwise related to service, to include herbicide exposure or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The September 2008 Board decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).

2.  The evidence received since the September 2008 Board decision is new and material and the claim for service connection for a heart disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A heart disability was not incurred in or aggravated by service, and may not be presumed to be related to service or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a heart disability.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency as to notice or assistance has been rendered moot.

In regard to the service connection claim, under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in January 2010 and April 2010, detailing the claims process and advising the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded VA examinations in May 2010 and November 2015.  The examiners reviewed the case file, examined the Veteran and considered his statements prior to rendering their opinions.  The May 2010 examiner did not provided a rationale for his opinion.  Therefore, the Board remanded the matter for an addendum opinion.  The November 2015 examiner provided a thorough opinion supported by adequate rationale.  Therefore, the Board finds that the November 2015 VA examiner provided sufficient information for the Board to render an informed determination.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Application to Reopen Based on New and Material Evidence 

Unless the Chairman of the Board orders reconsideration, and with the exception of matters listed in paragraph (b) of this section, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  In order to reopen a previously denied final claim, new and material evidence is required.  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

In a September 2008 Board decision, the Board denied the Veteran's claim for entitlement to service connection for an irregular heartbeat, including as secondary to a service-connected disability.  The Veteran had previously claimed that his irregular heartbeat was secondary to his diabetes mellitus.  In the decision, the Board denied entitlement to service connection for diabetes mellitus and by extension, denied the claim for an irregular heartbeat.  The Board did not consider service connection on a direct basis.  The Veteran was informed of his appellate rights.  Therefore, the September 2008 Board decision is final.

Since the previous denial, the Veteran submitted evidence of treatment of a heart valve disease and an article on heart valve disease and its relationship to ischemic heart disease. As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a). 

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  Specifically, there is evidence of a current disability, which may be related to a service-connected disability (service connection for diabetes mellitus has since been granted) and or service (herbicide exposure).  This evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for a heart disability is reopened.




III.  Service Connection 

The Veteran contends that he is entitled to service connection for a heart disability, including ischemic heart disease, because his cholesterol "may have very well caused [his] heart valve problems."  He further contends that "ischemic heart disease generally caused by build up of cholesterol and plaque can cause heart valve damage (which I have been diagnosed with)."  See December 2010 Notice of Disagreement.  He includes an online article entitled "Causes of Heart Valve Disease" which lists ischemic heart disease.  He also claims that he is entitled to service connection for ischemic heart disease under the presumptive provisions governing Agent Orange exposure.  See March 2011, VA Form 9. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

If a Veteran was exposed to Agent Orange during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), but excluding hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309 (e)(2015).

Here, the Veteran's DD-214 reflects that the Veteran received the Vietnam Campaign and Service medals and his service medical records show service in the Republic of Vietnam.  Accordingly, he is presumed exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran was diagnosed with valvular heart disease in 2007 and trace to mild mitral and tricuspid valve insufficiencies in 2009.  These conditions are not listed as diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e).  Accordingly, entitlement to service connection on a presumptive basis is not warranted. 

Notwithstanding the foregoing, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2015).

Here, as mentioned above, there is evidence of a current disability - namely valvular heart disease and moderate to mild mitral insufficiency.  Also, there is evidence that the Veteran was exposed to herbicides during service and is service-connected for diabetes mellitus.  However, as will be explained below, there is insufficient evidence to link the Veteran's heart disability to service and/or his service connected diabetes mellitus.  

The Veteran's service treatment records are silent for any heart problems or complaints, including on his separation examination.  The first sign of heart problems occurred in 2003 when the Veteran complained of chest tightness and was treated at St. Elizabeth Medical Center.  He was referred for further testing and was diagnosed with valvular heart disease and moderate to mild mitral insufficiency.  There is no competent evidence that the Veteran carries a diagnosis of ischemic heart disease.  He has been treated by Dr. G.F. and VA for management of his heart condition.  

The Veteran was afforded a VA examination in May 2010 where the examiner noted that the Veteran was being treated with WelChor, "a bile binder that treats both high cholesterol and diabetes."  He noted that the Veteran had no history of myocardial infraction, congestive heart failure or hypertensive heart disease.  He also noted a positive history of valvular heart disease, including prosthetic valve and previous stress tests.  The examiner opined that the Veteran's mild mitral and tricuspid valve insufficiency was less likely as not caused by or a result of herbicide exposure or the service-connected diabetes mellitus.  The examiner reasoned that there was no causal relationship between heart valvular insufficiency and herbicide exposure.  He also explained that there was no causal relationship between diabetes mellitus and valvular insufficiency, in the absence of other heart disease.  The examiner also noted that the Veteran's electrocardiogram (EKG) and echocardiograms were normal and there were no cardiac wall motion abnormalities which are present with ischemic heart disease.  

Since the examiner did not provide a complete rationale for the opinion and did not address the theory of aggravation, in August 2015, the Board remanded the matter for an addendum opinion.

In November 2015, the Veteran was afforded another examination where the examiner noted the Veteran's valvular heart disease and diabetes mellitus history.  The examiner noted that the Veteran did not have a diagnosis of ischemic heart disease.  The examiner opined that the Veteran's heart disability was less likely than not incurred in or caused by service, to include presumed herbicide exposure.  The examiner reasoned that there was no causal relationship between heart valvular insufficiency and herbicide exposure.  The examiner cited to the Agent Orange Act of 1991 which excludes valvular heart disease from the list of diseases which have a positive association with herbicide exposure.  The examiner further opined that the Veteran's heart disability was not caused or aggravated by his diabetes mellitus.  The examiner reasoned that the Veteran had heart problems prior to his diagnosis of diabetes mellitus and the severity of the Veteran's heart disability was minimal, evidenced by a negative stress test, trace to mild mitral and tricuspid regurgitation and no evidence of palpations, which meant that there was no aggravation of the disease by the diabetes mellitus.  

The Board finds the May 2010 and November 2015 VA medical opinions to be probative in nature.  The opinions are detailed and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, the November 2015 VA physician sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there are no other competent medical opinions of record contradicting the negative opinions discussed above.  Dr. G.F., the Veteran's private treating specialist, has not provided an opinion regarding any positive association between the Veteran's heart disability and service or diabetes mellitus.  

The Veteran has not provided any competent or credible evidence which would support his assertion that his heart disability is service connected.  The Veteran has not provided any evidence that he is competent to provide an opinion on the relationship between his heart disability and service and/or a service-connected disability.  The Board notes that the Veteran submitted an article on the causes of heart valve disease, which included ischemic heart disease.  The Board notes that a medical, manual, article, or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the Veteran has not provided a medical opinion which is supported by the article.  Rather, the only competent medical opinions of record state that the Veteran does not suffer from ischemic heart disease.  Therefore, the Board does not assign any probative value to the article, as it is not fact specific to the Veteran's medical history.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. §5107 (West 2014).  Service connection is not warranted for a heart disability.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection a heart disability, to include ischemic heart disease, having been received, the claim to reopen is granted.  

Entitlement to service connection for a heart disability, to include ischemic heart disease, and including as secondary to a service-connected disability and/or herbicide exposure, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


